department of the treasury internal_revenue_service washington d c date jun 2noo uk scf o oo 0o- e i n legend contact person id number telephone number in reply refer to t eo ra t dear sir madam you requested rulings invoiving the establishment and operation of t 2s a facts g g is a health care system comprised of the following tax-exempt organizations r a sec_501 organization described in sec_509 of the code w a sec_501 organization described in sec_509 j a sec_501 organization described in sec_509 c a sec_501 organization described in sec_509 and h a sec_501 organization described in sec_509 e e is a health care system comprised of the following organizations s a sec_501 organization described in a n a sec_501 organization described in sec_509 p a sec_501 entity f a sec_501 organization described in sec_509 o a non-profit organization that is applying for sec_501 exemption and x a sec_501 organization described in sec_509 s is the sole corporate member of n and p f is the sole corporate member of o x and f are controlled by a group of five individuals the members of the corporation the members of the corporation consist of the head of a religious group and four individuals appointed by the head of the religious group description of the transaction pursuant to an agreement to form joint operating company and a joint operating_agreement by and between w anc it is proposed to consolidate certain services and operations through the formation of t t is intended to effectuate a virtual merger of w and s _ t application_for exemption that it is exempt under sec_501 of the code and is described in sec_509 is simultaneously with this request_for_ruling submitting an t intends to serve charitable purposes by enabling w and s to realize substantial cost efficiencies develop a more coordinated continuum of care address the health needs of the community as a whole through program development and outreach and maintain an integrated cost-effective medical education program t will be managed by a chief_executive_officer and a chief operating officer the chief_executive_officer shall also be the president and chief_executive_officer of w and s the chief operating officer of t shall also be the chief operating officer of c2gp w and s the chief_executive_officer and the chief operating officer may be removed by the affirmative vote of a majority of the directors of t provided that such majority includes at least one designee of each of w and s who in each case is not a community physician t will also assume the planning functions for w and s in addition t will assume the treasury functions of w and including budgeting reimbursement matters establishment of charge structures and functions pertaining to general ledger accounts_payable purchasing payroll cash disbursements billing collections credit financial reporting and financial planning t’s powers in addition to the management administrative financial and operational services provided t will facilitate the following arrangements clinical services sec_3 of the joint operating_agreement provides that w and s shall reallocate existing clinical services sec_4 of the joint operating_agreement provides that t may allocate or reallocate clinical services in addition to or in a manner different from prior allocations of clinical services hospital actions sec_5 of the joint operating_agreement sets forth actions w and cannot take without the approval of t these actions include i initiate implement close or terminate any new major clinical service ii expand any clinical service beyond certain levels iii incur capital expenditures except as reflected in the approved capital budget iv incuz or assume indebtedness in excess of dollar_figure v sell properties or assets in excess of dollar_figure big_number vi pledge assets for new debts vii incur any expense not provided for in the approved operating budget viii terminate existing affiliations for the training of physicians and surgeons or establish new affiliations ix enter into any programmatic or clinical affiliation with any institution not affiliated with or approved by g x merge or consolidate xi contribute or transfer without adequate_consideration funds to any organization other than for certain permitted transfers xii change the corporate membership certificate of incorporation by-laws or governance structure of w or s xiii establish any subsidiary_corporation xiv enter into contracts or leases for more than one year and which require payment of more than dollar_figure in any year and xv divert or participate in any plan which diverts patients or programs from w or s corporate existence section c of the agreement to form joint operating company provides that w and s shall each maintain their separate corporate existence and shall each maintain title to and ownership of their respective properties and assets 2b reserved powers section d of the agreement to form joint operating ii the power to approve any modification amendment or company provides that w and s shall reserve the following powers i the power to approve any modification amendment alteration or restatement of the certificate of incorporation of t restatement of t's by-laws iii the power to approve any plan of merger consolidation or dissolution involving t iv the power to approve any amendment to t v the power to approve the hiring or election of a chief_executive_officer or chief operating officer of t which power shall expire four years after the effective date of the joint operating_agreement and vi the power to designate certain members of the board_of directors of t additional powers section of the joint operating_agreement outlines the following additional powers of t in connection with w and s schedules and charges for goods and services and use of facilities furnished by w and s ii establish policies and procedures for health care services to the indigent write-offs for uncollectible accounts and other discounts iii establish policies conceming pricing with third-party payers iv execute and deliver third-party payer contracts on behalf of w and s v incur indebtedness on behalf of w and sdollar_figure vi annually establish and approve the operating and capital budgets and vii to the extent practicable and feasible own any substantial new facilities to be constructed i establish rate ethical matters s as a religious institution and its employees cannot be required by t or w to take any_action in violation of their religious code funding section of the joint operati ig agreement provides that w and s will initially fund t through long-term interest free loans or a capital_contribution t shall adopt an operating and capital budget and w and s shall each transfer to t one-half of such budget amounts sharing and allocation of net_revenues section of the joint operating_agreement provides that w and s agree to a proportional sharing in net_revenues w and s will each charge for their services and t will collect in segregated accounts the revenues of w and s and pay their respective expenses t shall transfer moneys between w and s in such a manner as t’s board_of directors directs term and termination section of the joint operating_agreement provides that w and s intend to form an integrated health care delivery system as nearly as possible the equivalent of a full-fledged merger the voluntary termination or modification of the joint operating_agreement and or t shall not be permitted unless agreed upon by a two-thirds vote of each of the full memberships of the aor s governing boards of w and s the joint operating_agreement and or t shall not be terminated if there is an event of default in such case the parties shall attempt to negotiate an equitable resolution and in the event a negotiated settlement is not achieved the non-defaulting party shall have the right to apply for the appointment of a master the master’s decision shall be binding on the parties members and goverance w and s shall each be members of t t's by-laws contain a substantive conflicts of interest provision there shall be no other members of t t shall be governed by a board_of directors the initial board shall consist of fifteen persons designated as follows i five persons designated by w one of whom shall be a community physician ii five persons designated by s one of whom shall be a community physician iii one person designated by d who shall not be a member of the governing board_of w or s iv the dean of a ex-officio v one person who shall be the chairperson selected jointly by w and s vi the chief_executive_officer ex-officio and vii the chief operating officer until four years after the effective date of the joint operating_agreement rulings requested t s and w request the following rulings the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the exemption of any member of g from federal_income_tax under sec_50 s c of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the exemption of any member of e from federal_income_tax under sec_501 or sec_501 of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the non-private foundation status of any member of g under sec_509 of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the non-private foundation status of any member of e under sec_509 of the code any loans capital contributions and or transfers of assets personnel and or resources among t any member of g participating in t and or any member of e participating in t will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the provision of management or other services among t any member of g participating in t and or any member of e participating in t will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code law sec_501 a and a of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qiialify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 a to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services ob revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax- exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity that would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the examples states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying on an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating_agreement between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc- laundry supra furthermore exemption under the integral_part_doctrine requires a parent a os and subsidiary relationship and the absence of unrelated_trade_or_business geisinger supra and revrul_78_41 supra see sec_501 of the code provides for the exemption of corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under sec_501 sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 of the code other than an organization described in sec_170 other than in clauses vii and viii organizations described in sec_170iii of the code include organizations whose principal purpose is the provision of medical or hospital care sec_1_170a-9 of the income_tax regulations states that an outpatient clinic may qualify as a hospital if its principal purpose is the provision of hospital or medical eare sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_509 of the code describes an organization which is organized and operated exclusively for the benefit of to perforin the functions of or to carry out the purposes of one or more specified organizations described in sec_509 ay or a the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization in order to be classified as a public charity under sec_509 sec_1_509_a_-4 of the regulations describes in general terms the various tests that a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code analysis based on all the facts and circumstances we conclude that the entities comprising g and e will not adversely affect their tax exempt status under sec_501 of the code by the transactions as they will continue to promote health within the meaning of revenue further p will continue to promote exempt purposes under sec_501 ruling of the code the sharing of assets personnel and or resources pursuant to the joint operating_agreement will not adversely affect the sec_501 status of any exempt participating entity member as this activity promotes health within the meaning of revrul_69_545 the entities comprising g and e will continue to qualify as non-private foundations under sec_509 and sec_509 of the code sec_511 through of the code sec_51 a of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 a of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelaied trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 - sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non- inventory_items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and _tents provided by sec_512 and where such amounts are derived from a controlled organization sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations ol sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of incame from debt- financed property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter ot accounting see revrul_77_72 supra atissue then is whether the joint operating_agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds w and s under the common_control of t so that the participating organizations are within a relationship analogous to that of a parent and subsidiary pursuant a although all of the facts and circumstances are to the authority of t's goveming board relevant to this conclusion importantly the participating entities have ceded authority under the joint operating_agreement to t's governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures to direct their provision of health care services to provide for dispute resolution and arbitration and to monitor and audit their compliance with its directives in addition the governing body and its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities therefore services provided between the previously unrelated organizations through the joint operating_agreement are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee conclusion accordingly based on all the facts and circumstances described above we rule as follows the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the exemption of any member of g from federal_income_tax under sec_501 of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the exemption of any member of e from federal_income_tax under sec_501 or sec_501 of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the non-private foundation status of any member of g under sec_509 of the code the establishment and operation of the joint operating_agreement and arrangement through t will not adversely affect the non-private foundation status of any member of e under sec_509 of the code any loans capital contributions and or transfers of assets personnel and or resources among t any member of g participating in t and or any member of e participating in t will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code oe the provision of management or other services among t any member of g participating in t and or any member of e participating in t will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them sec_61 j of the code provides that they may not be used or cited as precedent these rulings are based on the understanding that there will be no material_change in the facts upon which they are based on your tax status should be reported to the service we are informing your key district_director of these rulings please keep this ruling letter in your permanent records any changes that may have a bearing sincerely yours of lei vite oy tel ae marvin friedlander manager eo technical group od
